



LOCK-UP AGREEMENT


July , 2016


Dominion Capital LLC


and the several Investors named on Schedule A attached hereto


Re: Function (x) Inc. Private Offering


Ladies and Gentlemen:
This Lock-Up Agreement (this “Agreement”) is being delivered to you in
connection with the proposed private placement offering by Function (x) Inc., a
Delaware corporation (the “Company”) of 10% Convertible Debentures (the
“Debentures”) and warrants to purchase common stock (“Common Stock”) of the
Company (the “Offering”), pursuant to a Securities Purchase Agreement dated as
of July [ ], 2016 (the “SPA”) between the Company and the investors set forth on
Schedule A hereto (the “Investors”).
In order to induce the Investors to enter into the SPA, and in light of the
benefits that the Offering will confer upon the undersigned in its capacity as a
securityholder of the Company as a result of its purchase of the assets of Rant,
Inc., and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned agrees with each Investor that,
during the period beginning on and including the date of this Agreement through
and including the date that is the later of (i) the six month anniversary of the
original issue date of the Debentures and (ii) the ninetieth day following (a)
the Effective Date of the Registration Statement, as such term is defined in the
SPA with respect to the shares and warrants which may arise in connection with
the Offering or (b) if later, in connection with the same or a separate
registration statement in connection with a public offering of the Common Stock
of the Company so long as such registration statement is declared effective by
the Securities and Exchange Commission within nine months of the original issue
date of the Debentures (the “Lock-Up Period”), the undersigned will not, without
the prior written consent of a Majority In Interest (defined below), directly or
indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, or announce the intention to otherwise dispose of, any
shares of Common Stock now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition (including, without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as amended, and as the
same may be amended or supplemented on or after the date hereof from time to
time (the “Securities Act”) (such shares, the “Beneficially Owned Shares”)) or
securities convertible into or exercisable or exchangeable for Common Stock,
(ii) enter into any swap, hedge or similar agreement or arrangement that
transfers in whole or in part, the economic risk of ownership of the
Beneficially Owned Shares or securities convertible into or exercisable or
exchangeable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition, or (iii) engage in any short selling of the Common
Stock.
If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last 17 days of the Lock-Up
Period, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the Lock-Up Period shall be
extended and the restrictions imposed by this Agreement shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.


The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this Agreement during the period
from the date of this Agreement to and including the 34th day following the
expiration of the initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as may have been extended pursuant to the previous paragraph) has expired.
The restrictions set forth herein shall not apply to:
(1)    if the undersigned is a natural person, any transfers made by the
undersigned (a) as a bona fide gift to any member of the immediate family (as
defined below) of the undersigned or to a trust the beneficiaries of which are
exclusively the undersigned or members of the undersigned’s immediate family,
(b) by will or intestate succession upon the death of the undersigned or (c) as
a bona fide gift to a charity or educational institution;
(2)    if the undersigned is a corporation, partnership, limited liability
company or other business entity, any transfers to any shareholder, partner or
member of, or owner of a similar equity interest in, the undersigned, as the
case may be, if, in any such case, such transfer is not for value;
(3)    if the undersigned is a corporation, partnership, limited liability
company or other business entity, any transfer made by the undersigned (a) in
connection with the sale or other bona fide transfer in a single transaction of
all or substantially all of the undersigned’s capital stock, partnership
interests, membership interests or other similar equity interests, as the case
may be, or all or substantially all of the undersigned’s assets, in any such
case not undertaken for the purpose of avoiding the restrictions imposed by this
Agreement or (b) to another corporation, partnership, limited liability company
or other business entity so long as the transferee is an affiliate (as defined
below) of the undersigned and such transfer is not for value;
(4)    the exercise by the undersigned of any stock option(s) issued pursuant to
the Company’s existing stock option plans, including any exercise effected by
the delivery of shares of Common Stock of the Company held by the undersigned;
provided, that, the Common Stock received upon such exercise shall remain
subject to the restrictions provided for in this Agreement;
(5)    the exercise by the undersigned of any warrant(s) issued by the Company
prior to the date of this Agreement, including any exercise effected by the
delivery of shares of Common Stock of the Company held by the undersigned;
provided, that, the Common Stock received upon such exercise shall remain
subject to the restrictions provided for in this Agreement;
(6)     the occurrence after the date hereof of any of (a) an acquisition by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of effective control (whether through legal or beneficial ownership of
capital stock of the Company, by contract or otherwise) of 100% of the voting
securities of the Company, (b) the Company merges into or consolidates with any
other entity, or any entity merges into or consolidates with the Company, (c)
the Company sells or transfers all or substantially all of its assets to another
person, or (d) provided, that, the Common Stock received upon any of the events
set forth in clauses (a) through (c) above shall remain subject to the
restrictions provided for in this Agreement; and
(7)     transfers consented to, in writing by a Majority In Interest of the
Investors;


provided, however, that in the case of any transfer described in clause (1), (2)
or (3) above, it shall be a condition to the transfer that (A) the transferee
executes and delivers to the Investors, not later than one business day prior to
such transfer, a written agreement, in substantially the form of this Agreement
(it being understood that any references to “immediate family” in the agreement
executed by such transferee shall expressly refer only to the immediate family
of the undersigned and not to the immediate family of the transferee) and
otherwise satisfactory in form and substance to the Majority In Interest of the
Investors, and (B) if the undersigned is required to file a report under Section
16(a) of the Exchange Act reporting a reduction in beneficial ownership of
shares of Common Stock or Beneficially Owned Shares or any securities
convertible into or exercisable or exchangeable for Common Stock or Beneficially
Owned Shares during the Lock-Up Period (as the same may be extended as described
above), the undersigned shall include a statement in such report to the effect
that, in the case of any transfer pursuant to clause (1) above, such transfer is
being made as a gift or by will or intestate succession or, in the case of any
transfer pursuant to clause (2) above, such transfer is being made to a
shareholder, partner or member of, or owner of a similar equity interest in, the
undersigned and is not a transfer for value or, in the case of any transfer
pursuant to clause (3) above, such transfer is being made either (a) in
connection with the sale or other bona fide transfer in a single transaction of
all or substantially all of the undersigned’s capital stock, partnership
interests, membership interests or other similar equity interests, as the case
may be, or all or substantially all of the undersigned’s assets or (b) to
another corporation, partnership, limited liability company or other business
entity that is an affiliate of the undersigned and such transfer is not for
value. In addition, the restrictions sets forth herein shall not prevent the
undersigned from entering into a sales plan pursuant to Rule 10b5-1 under the
Exchange Act after the date hereof, provided that (i) a copy of such plan is
provided to the Investors promptly upon entering into the same and (ii) no sales
or transfers may be made under such plan until the Lock-Up Period ends or this
Agreement is terminated in accordance with its terms. For purposes of this
paragraph, “immediate family” shall mean a spouse, child, grandchild or other
lineal descendant (including by adoption), father, mother, brother or sister of
the undersigned; and “affiliate” shall have the meaning set forth in Rule 405
under the Securities Act.


The undersigned further agrees that (i) it will not, during the Lock-Up Period
(as the same may be extended as described above), make any demand or request for
or exercise any right with respect to the registration under the Securities Act
of any shares of Common Stock or other Beneficially Owned Shares or any
securities convertible into or exercisable or exchangeable for Common Stock or
other Beneficially Owned Shares, and (ii) the Company may, with respect to any
Common Stock or other Beneficially Owned Shares or any securities convertible
into or exercisable or exchangeable for Common Stock or other Beneficially Owned
Shares owned or held (of record or beneficially) by the undersigned, cause the
transfer agent or other registrar to enter stop transfer instructions and
implement stop transfer procedures with respect to such securities during the
Lock-Up Period (as the same may be extended as described above).
For purposes of this Agreement, a Majority In Interest of the Investors shall
mean a majority in interest of the holders of the then outstanding principal
amounts of Debentures at the time of such determination.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement has
been duly authorized (if the undersigned is not a natural person), executed and
delivered by the undersigned and is a valid and binding agreement of the
undersigned. This Agreement and all authority herein conferred are irrevocable
and shall survive the death or incapacity of the undersigned (if a natural
person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




Very truly yours,




__________________________________________
(Name of Stockholder - Please Print)
__________________________________________
(Signature)
__________________________________________(Name of Signatory if Stockholder is
an entity - Please Print)


_________________________________________    
(Title of Signatory if Stockholder is an entity - Please Print)
Address:        
        
        




































[SIGNATURE PAGE TO LOCK-UP AGREEMENT]










Schedule A
List of Investors


 



